DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [10, 19-20, and 27-44] are currently pending and have been examined on their merits. 
Claims 11-16 and 21-26 were canceled see REMARKS March 24, 2021.
Claims 28-36, and 38-44 are newly added see REMARKS March 24, 2021.
Claim Objections
Claim 31 objected under 37 CFR 1.75  as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 35 objected under 37 CFR 1.75  as being a substantial duplicate of claim 27. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 19-20, 27-36, and 38-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 10, 19, 28-33, and 39-44 recite a method (i.e. a process such as an act or series of steps) and claims 20, 27, and 34-38 recite a non-transitory computer readable medium and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 10, 20, and 39 recites: A method for creating and updating a weighted knowledge graph the method comprising: receiving a request for a potential candidate for a job; retrieving a weighted knowledge graph associated with the job; determining a plurality of candidates for the job based on a respective weighted knowledge graph associated with each of the plurality of candidates and the knowledge graph associated with the job; receiving a plurality of knowledge entities relating to a candidate; identifying the knowledge entities;; associating each of the knowledge entities with at least one of a plurality categories, wherein the plurality of categories comprises a technical skills category, a job responsibilities category, a soft-skills category, and an educational qualification category; updating the weighted knowledge graph associated with the job and the weighted knowledge graphs associated with each of the plurality of candidates based on each of the knowledge entities associated with the at least one of the plurality of categories, wherein each of the knowledge entities are further associated with respective weighted relationships, each of the respective weighted relationships being associated with a relationship strength and a relationship direction; determining a weighted relationship between each of the plurality of candidates and the job based on each of the respective weighted relationships; and generating a list of ranked candidates for the job based on the updated weighted knowledge graph associated with the job and the updated weighted knowledge graphs associated with each of the plurality of candidates.
The claims recite a mental process and a certain method of organizing human activity. Before computers one could mentally assess an individual’s resume or profile to identify their skills and correlating the skills within an appropriate category and match the identified weighted skills with that of a job’s requirements. The Examiner find the recited claims to be similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally, the claims are directed to a certain method of organizing human activity as the disclosure is directed to managing personal behavior or relationships or interactions between people. The Examiner finds the claims to simply recite a method of gathering information about a user such as assessing their recited skills in a knowledge graph and match the recited skills in the knowledge graph with that of a job’s requirement to help determine an optimal job applicant for a position. The Examiner additionally find the claims to be similar to an example the courts have identified as being a certain method of organizing human activity: considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691 and a series of instructions of how to hedge risk, Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 10: data files.
Claim 20: a non-transitory computer readable medium having stored instructions thereon, executed by a control circuit; and data files.
The additional element of a non-transitory computer readable medium performing a series of actions utilizing data files is found to recite a method of applying the known use of a computer to store and execute the method in the recited claim limitations. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As the claims are merely directed to utilizing a computer to perform a series of assessments to generate a knowledge graph based on a series of inputs and data files pertaining to a job candidate are not significant improvements to the functionality of a generic computer and are directed to merely “apply it” or applying the abstract idea on a computer. Furthermore, these elements are similar to the examples in MPEP 2106.05(f)(2), Applicant's additional elements are similar to TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 19, 27-36, 38, and 40-44 further narrow the abstract idea recited in the independent claims 10, 20, and 39 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to perform a series of assessments to generate a graphic such as a knowledge graph (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional gather and aggregate information about a user or a job candidate and assess their experience and skill level compared to a particular job position (see specification [0003-0004]). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 19, 27-35, 36-38, and 40-44 are directed towards further narrowing the abstract idea of generating a knowledge graph based on weighted scores of a group of words identified in a knowledge entity and matching a job candidates attributes to that of a job position.

Claims 19, 27-35, 36-38, and 40-44 do not recite any further additional elements that would integrate the abstract idea into a practical application.

Therefore, claims 10, 19-20, 27-36, and 38-44 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 19-20, 27-36, and 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly (US 2014/0278633) in view of Clais (US 2015/0134554).
Claims 10, 20, and 39: Daly discloses (Claim 10) a method for creating and updating weighted knowledge graph the method comprising: (Claim 20) a non-transitory computer-readable medium having stored thereon instructions that, when executed by a control circuit, cause the control circuit to: (Claim 39) a method for creating and updated weighted knowledge graphs, the method comprising: receiving a request for a potential candidate for a job; receiving a plurality of data files, each of the plurality of data files comprising knowledge entities relating to each of the plurality of candidate (Paragraph [0015-0018]; [0021-0025]; Figs. 1 and 7, an illustrative operating environment in which user computing devices may send and receive information form one or more skill management systems, skill groups system, skill exchange system, candidate search system, job search system, and/or a job broadcast system. User computing devices may be operated by an employer, a job seeker, and/or other individuals. The skill management system includes a skill data store a user data store and a job data store. The user data store may include information associated with a number of users that have registered for an account. For example, data stored in the user data store may include profile information, resume information, and/or skill information associated with a number of individuals. A job search system may communicate with the skill management system in response to a job seeking user submitting a search request for job openings). Associating each of the knowledge entities with at least one of a plurality categories, wherein the plurality of categories comprises a technical skills category, a job responsibilities category, a soft-skills category, and an educational qualification category (Paragraph [0033-0035]; [0042]; Figs. 5 and 7, the user may select a business area and skill category associated with their resume. The available options for skill category in some embodiments may be based on industry standard terms and/or terms recognized by an organization. A skill generator module retrieves profile information and/or resume records for a number of individuals form a data store, such as user data. In some embodiments, the skill generator module may additionally or alternatively maintain a profile for each user that includes skill information, skill category information, job history, and/or other information). And n      generating a list of ranked candidates for the job based on the updated weighted knowledge graph associated with the job and the updated weighted knowledge graphs associated with each of the plurality of candidates (Paragraph [0015-0018]; [0021-0025]; [0045-0048]; Figs. 1 and 7, an illustrative operating environment in which user computing devices may send and receive information form one or more skill management systems, skill groups system, skill exchange system, candidate search system, job search system, and/or a job broadcast system. User computing devices may be operated by an employer, a job seeker, and/or other individuals. The skill management system includes a skill data store a user data store and a job data store. The user data store may include information associated with a number of users that have registered for an account. For example, data stored in the user data store may include profile information, resume information, and/or skill information associated with a number of individuals. A job search system may communicate with the skill management system in response to a job seeking user submitting a search request for job openings. The skill generator module ranks the potential candidates based at least in part on the determined match scores. The skill generator module may apply any search filters to the resulting list of search results. The resulting list of the top ranked candidate who meet the minimum criteria may be provided to the searcher. In some embodiments, the skill generator module may generate an automatic connection request between the searcher and one or more of the top-ranking candidates).
However, Daly does not disclose retrieving a weighted knowledge graph associated with the job; determining a plurality of candidates for the job bases on a respective weighted knowledge graph associated with each of the plurality of candidates and the knowledge graph associated with the job; updating the weighted knowledge graph associated with the job and the weighted knowledge graphs associated with each of the plurality of candidates based on each of the knowledge entities associated with the at least one of the plurality of categories, wherein each of the knowledge entities are further associated with respective weighted relationships, each of the respective weighted relationships being associated with a relationship strength and a relationship direction; determining a weighted relationship between each of the plurality of candidates and the job based on each of the respective weighted relationships.
In the same field of endeavor of assessing job candidate’s skills Clais teaches updating the weighted knowledge graph associated with the job and the weighted knowledge graphs associated with each of the plurality of candidates based on each of the knowledge entities associated with the at least one of the plurality of categories, wherein each of the knowledge entities are further associated with respective weighted relationships, each of the respective weighted relationships being associated with a relationship strength and a relationship direction; determining a weighted relationship between each of the plurality of candidates and the job based on each of the respective weighted relationships (Paragraph [0012-0014]; [0023-0026]; [0028-0029]; Figs. 3-4, various embodiments of the present system is for visualizing social network information to identify correlations between employees, their peers, and/or various job positions. The system may receive a list of candidates for a position and a list of employees well-suited to their existing positions. The system may then consider social network information to identify relations between the employees and the candidates. The recruiter may then use the visualization to inform the next step in their decision process. Attributes for employees and candidates may be acquired. The attributes may be correlated to either company values or job skills and knowledge (for instance candidate current job title, work history, personal interests, skills, knowledge, etc.). In some embodiments the recruiter may specify some attributes manually. The visualization may include a corpus of scoring functions. Elementary scoring functions may generate metric values between two entities using the attributes. Global scoring functions may be weighted in combination. Link scoring functions may be used to specify how links are to be depicted between entities. A link function may be based upon the result of an elementary scoring function (e.g. a friendship link) or based upon a threshold. A map generator may then generate a map using the scoring function).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of generating a skill management system to assess a job candidate and match them to job requirements as disclosed by Daly (Daly [0014]) with the system of updating the weighted knowledge graph associated with the job and the weighted knowledge graphs associated with each of the plurality of candidates based on each of the knowledge entities associated with the at least one of the plurality of categories, wherein each of the knowledge entities are further associated with respective weighted relationships, each of the respective weighted relationships being associated with a relationship strength and a relationship direction; determining a weighted relationship between each of the plurality of candidates and the job based on each of the respective weighted relationships as taught by Clais (Clais [0023]). With the motivation of helping to identify best potential applicants for various positions based on factors such as relationships and skills (Clais [0003]).
Claims 19, 27, 31, 35 and 41: Modified Daly discloses the method as per claim 10, the non-transitory computer-readable medium as per claim 20, and the method as per claim 39. Daly further discloses However, Daly does not disclose wherein the respective weighted relationships each comprise inter-categorical and intra-categorical relationships between the weighted knowledge graphs associated with the job and the weighted knowledge graphs associated with each of the plurality of candidates, wherein inter-categorical relationships comprise weighted relationships between knowledge entities associated with different categories, and wherein intra-categorical relationships comprise weighted relationships between the knowledge entities associated with a same category.
In the same field of endeavor of assessing job candidate’s skills Clais teaches wherein the respective weighted relationships each comprise inter-categorical and intra-categorical relationships between the weighted knowledge graphs associated with the job and the weighted knowledge graphs associated with each of the plurality of candidates, wherein inter-categorical relationships comprise weighted relationships between knowledge entities associated with different categories, and wherein intra-categorical relationships comprise weighted relationships between the knowledge entities associated with a same category  (Paragraph [0012-0014]; [0023-0026]; [0028-0029]; Figs. 3-4, various embodiments of the present system is for visualizing social network information to identify correlations between employees, their peers, and/or various job positions. The system may receive a list of candidates for a position and a list of employees well-suited to their existing positions. The system may then consider social network information to identify relations between the employees and the candidates. The recruiter may then use the visualization to inform the next step in their decision process. Attributes for employees and candidates may be acquired. The attributes may be correlated to either company values or job skills and knowledge (for instance candidate current job title, work history, personal interests, skills, knowledge, etc.). In some embodiments the recruiter may specify some attributes manually. The visualization may include a corpus of scoring functions. Elementary scoring functions may generate metric values between two entities using the attributes. Global scoring functions may be weighted in combination. Link scoring functions may be used to specify how links are to be depicted between entities. A link function may be based upon the result of an elementary scoring function (e.g. a friendship link) or based upon a threshold. A map generator may then generate a map using the scoring function).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of generating a skill management system to assess a job candidate and match them to job requirements as disclosed by Daly (Daly [0014]) with the system of updating the weighted knowledge graph associated with the job and the weighted knowledge graphs associated with each of the plurality of candidates based on each of the knowledge entities associated with the at least one of the plurality of categories, wherein each of the knowledge entities are further associated with respective weighted relationships, each of the respective weighted relationships being associated with a relationship strength and a relationship direction; determining a weighted relationship between each of the plurality of candidates and the job based on each of the respective weighted relationships as taught by Clais (Clais [0023]). With the motivation of helping to identify best potential applicants for various positions based on factors such as relationships and skills (Clais [0003]).
Claim 29: Modified Daly discloses the method as per claim 28. Daly further discloses wherein the response further includes an indication of whether a respective candidate of the list of ranked candidates applied for the job (Paragraph [0015-0018]; [0021-0025]; [0045-0048]; Figs. 1 and 7, an illustrative operating environment in which user computing devices may send and receive information form one or more skill management systems, skill groups system, skill exchange system, candidate search system, job search system, and/or a job broadcast system. User computing devices may be operated by an employer, a job seeker, and/or other individuals. The skill management system includes a skill data store a user data store and a job data store. The user data store may include information associated with a number of users that have registered for an account. For example, data stored in the user data store may include profile information, resume information, and/or skill information associated with a number of individuals. A job search system may communicate with the skill management system in response to a job seeking user submitting a search request for job openings. The skill generator module ranks the potential candidates based at least in part on the determined match scores. The skill generator module may apply any search filters to the resulting list of search results. The resulting list of the top ranked candidate who meet the minimum criteria may be provided to the searcher. In some embodiments, the skill generator module may generate an automatic connection request between the searcher and one or more of the top-ranking candidates).
Claim 30 and 40: Modified Daly discloses the method as per claim 10 and the method as per claim 39. Daly further discloses wherein the list of ranked candidates includes a candidate that did not apply for the job (Paragraph [0015-0018]; [0021-0025]; [0045-0048]; Figs. 1 and 7, an illustrative operating environment in which user computing devices may send and receive information form one or more skill management systems, skill groups system, skill exchange system, candidate search system, job search system, and/or a job broadcast system. User computing devices may be operated by an employer, a job seeker, and/or other individuals. The skill management system includes a skill data store a user data store and a job data store. The user data store may include information associated with a number of users that have registered for an account. For example, data stored in the user data store may include profile information, resume information, and/or skill information associated with a number of individuals. A job search system may communicate with the skill management system in response to a job seeking user submitting a search request for job openings. The skill generator module ranks the potential candidates based at least in part on the determined match scores. The skill generator module may apply any search filters to the resulting list of search results. The resulting list of the top ranked candidate who meet the minimum criteria may be provided to the searcher. In some embodiments, the skill generator module may generate an automatic connection request between the searcher and one or more of the top-ranking candidates).
Claim 32, 36, and 43: Modified Daly discloses the method as per claim 10, the non-transitory computer-readable medium as per claim 20, and the method as per claim 39. Daly further discloses wherein the request for the potential candidate is a passive interaction, and wherein the method further comprises: sending, a response to the request for the potential candidate for the job, wherein the response comprises a request that an operator associated with the request for the potential candidate for the job authenticate an identity associated with the operator; receiving the identity associated with the operator; and retrieving a weighted knowledge graph associated with the operator, wherein the weighted knowledge graph associated with the operator is retrieved based on the identity associated with the operator, and wherein the weighted relationship between each of the plurality of candidates and the job is further based the weighted knowledge graph associated with the operator  (Paragraph [0015-0018]; [0021-0025]; Figs. 1 and 7, an illustrative operating environment in which user computing devices may send and receive information form one or more skill management systems, skill groups system, skill exchange system, candidate search system, job search system, and/or a job broadcast system. User computing devices may be operated by an employer, a job seeker, and/or other individuals. The skill management system includes a skill data store a user data store and a job data store. The user data store may include information associated with a number of users that have registered for an account. For example, data stored in the user data store may include profile information, resume information, and/or skill information associated with a number of individuals. A job search system may communicate with the skill management system in response to a job seeking user submitting a search request for job openings).
Claim 33, 38, and 44: Modified Daly discloses the method as per claim 10, the non-transitory computer-readable medium as per claim 20, and the method as per claim 39. Daly further discloses wherein each of the weighted knowledge graphs associated with each of the plurality of candidates are associated with a respective domain, wherein the weighted knowledge graph associated with the job is associated with a first domain, and wherein the weighted relationship between each of the plurality of candidates and the job is based on a weighted relationship between the respective domains associated with each of the plurality of candidates and the first domain associated with the job  (Paragraph [0015-0018]; [0021-0025]; Figs. 1 and 7, an illustrative operating environment in which user computing devices may send and receive information form one or more skill management systems, skill groups system, skill exchange system, candidate search system, job search system, and/or a job broadcast system. User computing devices may be operated by an employer, a job seeker, and/or other individuals. The skill management system includes a skill data store a user data store and a job data store. The user data store may include information associated with a number of users that have registered for an account. For example, data stored in the user data store may include profile information, resume information, and/or skill information associated with a number of individuals. A job search system may communicate with the skill management system in response to a job seeking user submitting a search request for job openings).
Claim 34: Modified Daly discloses the non-transitory computer-readable medium as per claim 20. Daly further discloses wherein the instructions, when executed by the control circuit, further cause the control circuit to: send a response to the request for the potential candidate for the job, wherein the response includes the generated list of ranked candidates, wherein the response further includes an indication of whether a respective candidate of the list of ranked candidates applied for the job (Paragraph [0015-0018]; [0021-0025]; [0045-0048]; Figs. 1 and 7, an illustrative operating environment in which user computing devices may send and receive information form one or more skill management systems, skill groups system, skill exchange system, candidate search system, job search system, and/or a job broadcast system. User computing devices may be operated by an employer, a job seeker, and/or other individuals. The skill management system includes a skill data store a user data store and a job data store. The user data store may include information associated with a number of users that have registered for an account. For example, data stored in the user data store may include profile information, resume information, and/or skill information associated with a number of individuals. A job search system may communicate with the skill management system in response to a job seeking user submitting a search request for job openings. The skill generator module ranks the potential candidates based at least in part on the determined match scores. The skill generator module may apply any search filters to the resulting list of search results. The resulting list of the top ranked candidate who meet the minimum criteria may be provided to the searcher. In some embodiments, the skill generator module may generate an automatic connection request between the searcher and one or more of the top-ranking candidates).
Claim 42: Modified Daly discloses the method as per claim 41. Daly further discloses wherein the plurality of categories comprises a technical skills category, a job responsibilities category, a soft-skills category, and an educational qualification category (Paragraph [0015-0018]; [0021-0025]; [0045-0048]; Figs. 1 and 7, an illustrative operating environment in which user computing devices may send and receive information form one or more skill management systems, skill groups system, skill exchange system, candidate search system, job search system, and/or a job broadcast system. User computing devices may be operated by an employer, a job seeker, and/or other individuals. The skill management system includes a skill data store a user data store and a job data store. The user data store may include information associated with a number of users that have registered for an account. For example, data stored in the user data store may include profile information, resume information, and/or skill information associated with a number of individuals. A job search system may communicate with the skill management system in response to a job seeking user submitting a search request for job openings. The skill generator module ranks the potential candidates based at least in part on the determined match scores. The skill generator module may apply any search filters to the resulting list of search results. The resulting list of the top ranked candidate who meet the minimum criteria may be provided to the searcher. In some embodiments, the skill generator module may generate an automatic connection request between the searcher and one or more of the top-ranking candidates. The refinement options include skill category, skills, job title, education, etc.).
Therefore, claims 10, 19-20, 27-36, and 38-44 are rejected under 35 U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS, filed March 24, 2022, with respect to the rejections of claims 10, 19-20, 27-36, and 38-44 under U.S.C. 101 have been fully considered but are not persuasive.
The applicant argues that the claims are newly amended and therefore are not directed to an abstract idea. However, the examiner respectfully disagrees as the claims are directed to creating a list of ranked job candidates based on input information such as a candidates knowledge graph and respective relationship strength between a plurality of candidates and job.
The applicant further argues that the claims are directed to “significantly more” as they provide a way to solve the problems of low accuracy for searching in a large number of information houses. However, the examiner respectfully disagrees as merely using a computer to provide a platform for users to form groups and share information is not an improvement to a technology. The recited claims are directed to merely utilizing a generic computer or known technology to perform the abstract idea of receiving information, processing information, and determining an output based on the processed information. Examples the courts have found insufficient in showing an improvement to a computer functionality include: Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; and Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). Therefore, the examiner maintains the current 101 rejection. 
Therefore, the examiner maintains the current 101 rejection.
Applicant argues that claims 19, 27-36, 38, and 40-44 are allowable as being dependent on claims 10, 20, and 39 and therefore are rejected under the same rejection.
Applicant’s arguments, see REMARKS, filed March 24, 2022, with respect to the rejections of Claims 10, 19-20, 27-36, and 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly (US 2014/0278633) in view of Clais (US 2015/0134554) are moot because Applicant has amended the claims, and new art was applied. However, where applicable the examiner will respond to arguments.
Claims 10, 20, and 39: Applicant argues that Daly in view of Azua Garcia does not disclosed the newly amended and added claim limitations. Upon further search and consideration, the examiner has found that Clais can be used to modify Daly to teach the newly amended claim limitations as Clais teaches a system of determining relationships between entities such as candidates and employees to determine the value of hiring a particular individual (Clais [0012]).
Applicant argues that claims 19, 27-36, 38, and 40-44 are allowable as being dependent on claims 10, 20, and 39 and therefore are rejected under the same rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zhang (US 2017/0061382) System for recruitment.
Jersin (US 2019/0197180) Using feedback to create and modify candidate streams.
Desai (US 2013/0290206) Method and apparatus for electronic job recruiting.
Dialani (US 2018/0232702) Using feedback to re-weight candidate features in a streaming environment.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689